Case: 4:19-cr-01029-AGF Doc. #: 53 Filed: 11/05/20 Page: 1 of 12 PageID #: 92




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                         Plaintift              )
                                                )        NO. 4:19CR01029 AGF
                                                )
                                                )
CARL BOWMAN,                                    )
                                                )
                         Defendant.             )
                                                )

                                 GUILTY-PLEA AGREEMENT

       Come now the parties and hereby agree, as follows:

I      PARTIES:

       The parties are the defendant Carl Bowman, represented by defense counsel Kim C. Freter,

and the United States of America (hereinafter "United States" or "Government"), represented by

the Office of the United States Altomey for the Eastern District of Missouri- This agreement

does not, and is not intended to, bind any governmental office or agency other than the United

States Attomey for the Eastern District of    Missouri.    The Court is neither a party to nor bound by

this agreement.

2.     GUILTYPLEA:

       A.         The   Plea:        Pursuant to Rule   ll(c)(l)(A), of the Federal Rules of Criminal

Procedure, in exchange for the Defendant's voluntary plea of guilty to Count One of the Indictment,

the United States agrees that no further federal prosecution    will   be brought in this   District relative

to Defendant's violations of federal law, known to the United States at this time, arising out of the

events set forth in the Indictment.

                                              Page   I of 12
Case: 4:19-cr-01029-AGF Doc. #: 53 Filed: 11/05/20 Page: 2 of 12 PageID #: 93




       B.      Th e Sentence:            The parties agree that the recommendations contained herein

fairly and accurately set forth some guidelines that may be applicable to this case. The parties

further agree that either party may request a sentence above or below the U.S. Sentencing

Guidelines range (cornbination of Total Offense Level and Criminal History Category) ultimately

determined by the Court pursuant to any chapter of the Guidelines,        Title   18, United States Code,

Section 3553, or any othel provision or rule of law not addressed herein. The parties f'urther agree

that notice ofany such request   will   be given no later than ten (10) days prior to sentencing and that


said notice shall specify the legal and factual bases for the    request. The parties understand that

the Court is neither a party to nor bound by the Guidelines recommendations agreed to in this

document.

3.     ELEMENTS:

       As to Count One, the Defendant admits to knowingly violating Title 18, United States

Code, Section 922(g)(l), and admits there is a factual basis            for the plea and further fully

understands that the elements of the crime are as follows:

       (i)     The Defendant had been convicted of a crime punishable by imprisonment fol              a


               tem exceeding one year;

       (ii)    The Defendant thereafter knowingly possessed one or more firearms;

       (iii)   The firearms were transpofied across a state line at some point during or before the

               Defendant's possession of them, and




                                               Page 2   of 12
 Case: 4:19-cr-01029-AGF Doc. #: 53 Filed: 11/05/20 Page: 3 of 12 PageID #: 94




         (iv)     At the time defendant possessed the firearms, defendant knew he had been

                  convicted of a felony; that is, a crime punishable by imprisonment for a term

                  exceeding one year.

4.     FACTS:

       The parties agree that the facts in this case are as follows and that the United States would

prove these facts beyond a reasonable doubt     if   the case were to go to   trial.   These facts may be

considered as relevant conduct pursuant to Section I B 1.3:

       On or about November 20, 2019, in the City of St. Louis, within the Eastern District              of

Missouri, Defendant, having been convicted previously of a felony crime punishable by a term of

imprisonment exceeding one year, knowingly possessed one or more firearms, which traveled in

interstate or foreign commerce during or prior to being in Defendant's possession.

       On that date, officers with the St. l,ouis Metropolitan Police Department responded to

5043 Kensington regarding a reported home invasion and shooting. Upon             arival they located

Defendant in front of the residence. Defendant advised that while laying in a bedroom of the

residence someone fired a gun through holes that had been drilled through the floor of the

bedroom. Defendant further stated that he grabbed two guns and dove through              a closed   window

to escape and as he did so he dropped his two guns into foliage next to the residence. The

officers located and seized from the ground below the shattered bedroom window a Llama

Comanche   III   .357 revolver bearing serial number S906498 containing six spent shelI casings

and a Taurus   Millenium G2 semi-automatic pistol bearing serial number SIU633l5 with               an


empty magazine. Officers inspected the interior ofthe residence and noticed holes in the floor

and wall of the   bedroom. An inspection of the basement revealed holes in the ceiling that were


                                             Page 3   of 12
 Case: 4:19-cr-01029-AGF Doc. #: 53 Filed: 11/05/20 Page: 4 of 12 PageID #: 95




splintered and forced downward and appeared to have been caused by shots fired fiom the above

bedroom, along with bullet fragments. A computer inquiry revealed rhat Defendant was a

convicted felon after which Defendant was advised of his lights per the Miranda decision and

interviewed at the scene. Defendant identified the two seized guns as the guns he possessed and

stated that one belonged to his father and that he purchased the other from the street.

       The Defendant admits to knowing possession of the firearms. The firearms were

manufactured outside the State of Missouri, and, therefore, the firearms had been transported

across state lines and in interstate commerce prior to or during Defendant's possession. The guns

also meets the definition of firearm under   l8 U.S.C. $ 921(aX3) in   that they can expel a projectile

by the action of an explosive, or are designed to or may readily be converted to expel a projectile

by the action of an explosive, and therefore are lirearms as defined under federal law.

       Prior to November 20,2019, Defendant was convicted ofat least one felony crime

punishable by imprisonment for a term exceeding one      year.   At the time Defendant knowingly

possessed the firearm, he knew hc was a convicted felon.

5.     STATUTORYPENALTIES:

       The Defendant fully understands that the maximum possible penalty provided by law for

the crime to which the Defendant is pleading guilty is imprisonment of not more than ten years,       a


fine of not more than $250,000, or both such imprisonment and     fine.   The Court also may impose

a period   of supervised release of not more than three years.

       In certain situations under Title 18, United States Code, Section 924(e)(Armed Career

Criminal), Defendant may be subject to a mandatory minimum sentence of imprisonment of fifteen

(15) years and a maximum of life, a fine of not more than $250,000, or both such imprisonment


                                             Page 4 of 12
 Case: 4:19-cr-01029-AGF Doc. #: 53 Filed: 11/05/20 Page: 5 of 12 PageID #: 96




and fine, and a tenn of supervised release of not more than five            years. The Defendant   is pleading

guilty with full knowledge of these possibilities, has discussed these possibilities with counsel and

will not be able to withdraw    the guilty plea   if   the Court determines the foregoing statute applies to

Det'endant's sentence.

6.        U.S. SENTENCING GUIDELINES: 2018 MANUAL

       The Defendant understands that this offense is affected by the U.S. Sentencing Guidelines

and the actual sentencing range is determined by both the Total Offense Level and the Criminal

History Category. The parties agree that the following are the U.S. Sentencing Guidelines Total

Offense   lrvel   provisions that apply.

       A.         Chapter 2 0ffense Conduct:

                  l      Base Offense Level:            The parties agree that the Base Offense Level is

found in Section 2K2.1(a) and depends on, among other things, the nature of the Defendant's

criminal history and the characteristics of the firearm. The Base Offense Level may also be

determined under Section 48 1.4     if   Defendant is determined to be an Armed Career Criminal.

                  lt.    Specific Offe nse Characteristics: The parties agree that the following

Specific Offense Characteristics apply: none known at this time.

       B.         Chaoter 3 Adiustments:

                         Acceptance of ResDonsibilitv: The parties recommend that two levels

should be deducted pursuant to Sentencing Guidelines Section 3El.l(a) because Defendant has

clearly demonstrated acceptance of responsibility.                 If   the deduction pursuant to Sentencing

Guidelines Section 3ELI(a) is applied and the offense level determined prior to the operation of

Section 381.1(a) is a level l6 or greater, then the United States moves to deduct one additional


                                               Page 5      of 12
 Case: 4:19-cr-01029-AGF Doc. #: 53 Filed: 11/05/20 Page: 6 of 12 PageID #: 97




Ievel pursuant to Sentencing Guidelines Section 3E I .l (b)(2), because Defendant timely notified

authorities of the intention to enter a plea of guilty, thereby permitting the United States to avoid

preparing tbr trial and permitting the Court to allocate its resources efficiently.

       The parties agree that if Defendant does not abide by all of the agreements made within

this document, Defendant's failure to comply is grounds for the loss of acceptance of responsibility

pursuant to Sentencing Guidelines Section      3El.l.     The parties further agree that Defendant's

eligibility for a reduction pursuant to Sentencing Guidelines Section 381.1 is based upon the

information known at the present time and that any actions of Defendant which occur or which

become known to the United States subsequent to this agreement and are inconsistent with

Defendant's acceptance    of responsibility including, but not limited to criminal conduct, are
grounds for the loss of acceptance of responsibility pursuant to Sentencing Guidelines Section

3El.l.   In any event, the parties   agree that   all of the remaining provisions of this agreement

remain valid and in full force and effect.

       C.      Estimated Total Offense       Level:    The parties agree that the Total Offense Level

will depend on the Base Offense Level determined pursuant to Section 2K2.1(a), along with other

relevant factors stated above, unless Defbndant is an Armed Career     Criminal.      Depending on the

underlying offense and Defendant's crirrinal history, Defendant could be an Armed Career

Criminal pursuant to Title I 8, United States Code, Section 924(e) and Section 48     I   .4.   If the Court

finds Defendant is an Armed Career Criminal, the Total Offense level may be higher and the

Criminal History Category may be as high as Category           VI.   Defendant has discussed these

possibilities with defense counsel. Both parties reserve the right to argue that the Defendant is

or is not an Armed Career Criminal.


                                             Page 6   of 12
 Case: 4:19-cr-01029-AGF Doc. #: 53 Filed: 11/05/20 Page: 7 of 12 PageID #: 98




          D.     Criminal Historv: The determination of the Defendant's Criminal History

category shall be left to the       court.   Eithcr party may challenge, before and at sentencing, the

finding of the Presentence Report as to the Defendant's crimina! history and the applicable

category. The          Def'endant's criminal history   is known to the Defendant and is substantially

available in the Pretrial Services Report.

         E.      Effect of Parties' U,S. Sentencins Guidelines Analysis: The parties agree that the

Court is not bound by the Guidelines analysis agreed to         herein.   The parties may not have foreseen

all applicable Guidelines. The Court may, in its discretion, apply or not apply any Guideline

despite the agreement herein and the parties shall not be permitted to withdraw from the plea

agreement.

7.       WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

         A.      Aopeal:        The Defendant has been fully apprised by defense counsel of the

Defendant's rights concerning appeal and        fully understands     the right to appeal the sentence under

Title   18, United States Code, Section 3742.


                           Non-S entencins    Issues:      The parties waive all rights to appeal all non-

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions, discovery and the guilty plea.

                 lt.        Sente       Issues:     In the event the Court      accepts the plea and, after

determining a Sentencing Guidelines range, sentences the Defendant within or below that range,

then, as part of this agreement, the Defendant hereby waives all rights to appeal all sentencing

issues other than Criminal History, as       it relates to both Base Offense I-evel and Criminal History

Category. Similarly, the United        States hereby waives        all righh to appeal all sentencing   issues



                                                  Pagc ?   of 12
 Case: 4:19-cr-01029-AGF Doc. #: 53 Filed: 11/05/20 Page: 8 of 12 PageID #: 99




other than Criminal History, provided the Court accepts the plea and sentences the Defenr.lant

within or above the determined Sentencing Guidelines range.

       B.      Habeas CorDus:        The Defendant agrees to waive all rights to contest            the

conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,

United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective

assistance of counsel.

       C.      Risht to Records: The Defendant waives all rights, whether asserted directly or

by a representative, to request from any depanment or agency of the United States any records

pertaining to the investigation or prosecution ofthis case, including any records that may be sought

under the Freedom of Information Act, Title 5, United States Code, Section 522, or the Privacy

Act, Title 5, United States Code, Section 552(a).

8.     OTIIER:

       A.      Disclosures Required bv the United States Probation           O{Iice:   The Defendant

agrees to truthfully complete and sign forms as required by the United States Probation Offrce

prior to sentencing and consents to the release of these forms and any supporting documentation

by the United States Probation Office to the United States.

       B.      Civil or Administrative Actions not Barred: Effect on Other Governmental

Asencies: Nothing contained herein limits the rights         and authority of the United States to take

any civil, tax, imrnigration/deportation or administrative action against the Defendant.

       C.      Supervised Release: Pursuant to any supervised release term, the Court will

impose standard conditions upon the Defendant and may impose special conditions related to the

crime Defendant committed. These conditions will be restrictions on the Defendant to which the


                                           Pagc   ll of 12
Case: 4:19-cr-01029-AGF Doc. #: 53 Filed: 11/05/20 Page: 9 of 12 PageID #: 100




Defendant    will   be required to   adhere. Violation of   the conditions of supervised release resulting

in revocation may require the Defendant to serve a term of imprisonment equal to the length of the

term of supervised release, but not greater than the term set forth in      Title   18, United States Code,

Section 3583(e)(3), without credit for the time served after       rclease. The Defendant understands

that parole has been abolished.

        D.          Mandatorv Spe cial Assessment:         This offense is subject ro the provisions of the

Criminal Fines Improvement Act of 1987 and the Court is required to impose             a mandatory special


assessment of $100 per count for a total       of$100, which the Defendant     agrees to pay at the time   of

sentencing. Money paid by the Defendant toward any restitution or fine imposed by the Court

shall be first used to pay any unpaid mandatory special assessment.

        E.          Possibilitv of Detention: The Defendant may be subject to immediate detenrion

pursuant to the provisions of     Title   18, United States Code, Section 3143.


        F.          Fines and Costs of Incarceration and Supervision:           The Court may impose       a


fine, costs of incarceration, and costs of    supervision. The Delendant     agrees that any fine imposed


by the Court will be due and payable immediately.

        G.          Forfeiture:   The Defendant knowingly and voluntarily waives any right, title, and

interest in all items seized by law enforcement officials during the course of their investigation,

whether or not they are subject to forf'eiture, and agrees not to contest the vesting of title of such

items in the United States. The Defendant agrees that said items may be disposed of by law

enforcement officials in any manner.

9.      ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

        ln pleading guilty, the Defendant acknowledges, lully understands and hereby waives his


                                                 Page 9   of 12
Case: 4:19-cr-01029-AGF Doc. #: 53 Filed: 11/05/20 Page: 10 of 12 PageID #: 101




rights, including but not limited to: the right to plead not guilty t0 the chargesi the right to be rried

by a jury in a public and speedy trial; the right to file pretrial motions, including motions          ro

suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

require the United States to plove the elements of the offenses charged against the Defendant

beyond a reasonable doubt; the right not to testify; the right not to present any evidence; the right

to be protected from compelled self-incrimination; the right at trial to confront and cross-examine

adverse witnesses; the right to testify and present evidence and the right to compel the attendance

of witnesses. The Defendant further understands that by this guilty plea, the Defendant expressly

waives all the rights set forth in this paragraph.

         The Defendant fully understands that the Defendant has the right to be represented by

counsel, and ifnecessary, to have the Court appoint counsel at trial and at every other stage of the

proceeding. The Defendant's counsel has explained these rights and the consequences of the

waiver of these rights. The Defendant fully understands that, as a result of the guilty plea, no

trial will, in fact, occur and that the only action remaining to be taken in this case is the imposition

of the sentence.

         The Defendant is fully satisfied with the representation received from defense counsel.

The Defendant has reviewed the United States' evidence and discussed the United States' case and

all   possible defenses and def'ense witnesses with defense counsel. Del'ense counsel has

completely and satisfactorily explored all areas which the Defendant has requested relative to the

United States'case and any defenses.

IO.      VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

         This d<.rcument constitutes the entirc agreement between the Defendant and the United


                                             Page    l0 of   12
Case: 4:19-cr-01029-AGF Doc. #: 53 Filed: 11/05/20 Page: 11 of 12 PageID #: 102




States, and no other promises or inducements have been made, directly or indirectly, by any agent

of the United     States, including any Department          of Justice artorney, concerning any plea to   be

entered in this   case. In addition, the Defendant states that no person has, directly or indirectly,

threatened or coerced the Defendant to do or refrain from doing anything in connection with any

aspect of this case, including entering a plea of guilty.

        The Defendant acknowledges having voluntarily entered into both the plea agreement and

the guilty   plea.    The Defendant further acknowledges that this guilty plea is made of the

Defendant's own free     will   and that the Defendant is, in fact, guilty.

11.     CONSEOUENCES OF POST.PLEA MISCONDUCT:

        After pleading guilty and before sentencing, if Defendant commits any crime, other than

minor traffic offenses, violates any conditions of release that results in revocation, violates any

term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful

information to the U.S. Probation Office or fails to appear lor sentencing, the United States, at its

option, may be released from its obligations under this agreement. The United States may also,

in its discretion, proceed with this agreement and may              advocate   for any sentencing position

supported by the facts, including but not limited to obstruction ofjustice and denial of acceptance

of responsibility.

12,      NO RIGHT TO WII]HDRAW GUILTY PLEA:

        Pursuant to Rule        ll(c)   and (d), Federal Rules of Criminal Procedure, the Defendant

understands that there   will   be no right to withdraw the plea entered under this agreement, except

where the Court rejects those portions of the plea agreement which deal with charges the United

States agrees to dismiss or not to bring.



                                                Page   ll   of 12
Case: 4:19-cr-01029-AGF Doc. #: 53 Filed: 11/05/20 Page: 12 of 12 PageID #: 103




f (3 I z--o2<)
      Date                            J, CHRISTIAN GOEKE, #39462MO
                                              United States Attornev


     ilao
      Date                            CARL OWMAN
                                      Det'endant


       2i?-D
                                             C
                                      Attorney for Defendant




                                 Page 12   of 12
